         Case 1:20-cv-01240-JEB Document 11 Filed 07/13/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  WP COMPANY LLC d/b/a THE
  WASHINGTON POST, BLOOMBERG
  L.P., DOW JONES & COMPANY, INC.,
  PRO PUBLICA, INC., THE NEW YORK
  TIMES COMPANY, AMERICAN
  BROADCASTING COMPANIES, INC.
  d/b/a ABC NEWS, AMERICAN CITY
  BUSINESS JOURNALS, CABLE NEWS
  NETWORK, INC., NBCUNIVERSAL
  MEDIA, LLC d/b/a NBC NEWS, THE
  ASSOCIATED PRESS, THE CENTER FOR
  INVESTIGATIVE REPORTING
  d/b/a REVEAL,
                                                      Case No. 1:20-cv-01240
                                                      (JEB)
                        Plaintiffs,

                 v.

  U.S. SMALL BUSINESS
  ADMINISTRATION,

                        Defendant.


              MOTION FOR MODIFICATION OF SCHEDULING ORDER
                      AND MEMORANDUM IN SUPPORT

       Defendant U.S. Small Business Administration (SBA or the Agency) respectfully

requests until July 22, 2020, a 9-day extension, to produce certain records regarding Economic

Injury Disaster Loans (“EIDL”) and related emergency grants requested by several of the

Plaintiffs whose Freedom of Information Act (“FOIA”) claims are presented in this action. This

Court’s order of June 29 provides a deadline of today for the Agency’s production of nonexempt

records responsive to Plaintiffs’ FOIA requests.

       Plaintiffs have alleged claims arising from FOIA requests seeking records regarding

loans under the Paycheck Protection Program (“PPP”) loans. On Monday, July 6, 2020, SBA
          Case 1:20-cv-01240-JEB Document 11 Filed 07/13/20 Page 2 of 4




                                                -2-

announced it was making available detailed loan-level data regarding the loans made under the

PPP. See SBA and Treasury Announce Release of Paycheck Protection Program Loan Data,

Rel. No. 20-54, available at https://www.sba.gov/about-sba/sba-newsroom/press-releases-media-

advisories/sba-and-treasury-announce-release-paycheck-protection-program-loan-data. That

disclosure covers each of the 4.9 million PPP loans that have been made—and that disclosure

addresses the bulk of Plaintiffs’ requests.

       Moreover, some Plaintiffs also have sought records regarding EIDL and related

emergency grants. Many of the same SBA personnel who are implementing the EIDL program

and the related grants are also responsible for preparing for public release of the records

regarding EIDL. Because of the effort needed to process the discrete EIDL and related records

for production, SBA requests additional time to allow those personnel to complete their review

of the records so that responsive information can be released. In particular, SBA respectfully

requests that it be given until July 22, 2020 to produce the responsive information as to EIDL

and related grants.

       SBA regrets that it did not initially appreciate the time involved in preparing the EIDL

records at issue in this case for production, which prevented the Agency from more promptly

notifying the Court of its needs. As of July 3, 2020, SBA approved 2,235,192 EIDL loans. See

Disaster Assistance Update—Nationwide EIDL Loans, available at

https://www.sba.gov/sites/default/files/2020-07/EIDL%20COVID-19%20Loan%207.3.20-

508.pdf. Also as of July 3, 2020, SBA disbursed 4,946,997 EIDL advances. See Disaster

Assistance Update—EIDL Advance, available at https://www.sba.gov/sites/default/

files/2020-07/EIDL%20COVID-19%20Advance%207.3.20-508.pdf.
          Case 1:20-cv-01240-JEB Document 11 Filed 07/13/20 Page 3 of 4




                                                 -3-

       Providing the requested additional 9 days for SBA to produce the responsive information

as to EIDL and related grants would not meaningfully affect Plaintiffs because the bulk of their

requests seek records regarding PPP loans. As to PPP loans, SBA has already provided

substantial disclosure, and the timing of the production of the EIDL and related grant record will

not affect the parties’ formulation of a briefing schedule regarding the FOIA claims as to the PPP

loans. Good cause therefore exists for SBA’s requested extension.

       Under Local Civil Rule 7(m), counsel for SBA emailed counsel for Plaintiffs today about

the subject of this motion. Counsel for Plaintiffs indicated that Plaintiffs may not be able to

respond before SBA needed to file this motion.

       Accordingly, SBA respectfully requests that the Court modify the scheduling order by

granting the Agency until July 22, 2020 to produce the responsive information as to EIDL and

related grants.
       Case 1:20-cv-01240-JEB Document 11 Filed 07/13/20 Page 4 of 4




                                    -4-



Date: July 13, 2020                   Respectfully submitted,

                                      ETHAN P. DAVIS
                                      Acting Assistant Attorney General

                                      ELIZABETH J. SHAPIRO
                                      Deputy Branch Director

                                           /s/ Indraneel Sur
                                      INDRANEEL SUR
                                      (D.C. Bar No. 978017)
                                      Trial Attorney
                                      U.S. Department of Justice,
                                      Civil Division, Federal Programs Branch
                                      P.O. Box 883
                                      Washington, DC 20044
                                      Tel.: (202) 616-8488
                                      Email: indraneel.sur@usdoj.gov

                                      Counsel for Defendant
